Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/13/20 has been considered by the examiner.

Election/Restrictions
Applicant’s election with traverse of Invention I (Claims 64, 70, 71, and 78) in the reply filed on 09/26/22 is acknowledged.
Invention II (claims 65-69 and 75-77), Invention III (claim 72), Invention IV (claim 73), and Invention V (claims 79-83) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device, device, method, and device, respectively, with there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 09/26/22.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 64 and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 64 recites the limitations:
“the on-site analysis” in line 1. There is insufficient antecedent basis for this limitation in the claim. The term “the on-site analysis” is not mentioned previous to this claim.
“the axial movement direction” in line 4. There is insufficient antecedent basis for this limitation in the claim. The term “the axial movement direction” is not mentioned previous to this claim.
“the moveable arm element” in line 9, which is indefinite. Does this refer to the same “arm element” recited previously in line 3? Accordingly, “the moveable arm element” in lines 2 and 3 of claim 70 are also indefinite as it is not clear whether this refers back to “arm element” previously recited in claim 64, line 3.
Claim 70 recites the limitation: 
“the axial retraction direction” in line 2. There is insufficient antecedent basis for this limitation in the claim. The term “the axial retraction direction” is not mentioned previous to this claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 64, 70, and 78 are rejected under 35 U.S.C. 102 (a)(2) as being unpatentable over Hiruta (U.S. Patent Number 5111539).
Regarding claim 64, Hiruta teaches a device for the on-site analysis of excrements [fig. 1; col.1: lines 61-67; col. 2: lines 1-15], comprising a housing [fig. 3 and 4, element 420; col. 5: lines 33-67; col. 6: lines 1-3;], a removal device, by means of which a sample of excrement can be removed [col. 4: lines 59-66; Examiner notes the lifting/lowering mechanism acts as a removal device], in which the removal device comprises an arm element [col. 4: lines 59-66; Examiner notes the lifting/lowering mechanism comprises an arm element] for a sample carrier [fig. 3 and 4, element 6], which is movable relative to the housing in the axial movement direction [col. 4: lines 59-66], said arm element being guided at least partially in a guide part in such a way that it can be retracted and extended [fig. 4, element 412; col. 4: lines 66-67; col. 5: lines 1-11], a feeding device [fig. 3 and 4, element 414] by means of which a new sample carrier can be provided for the removal device [col. 5: lines 12-24; col. 6: lines 4-25], and an analysis device [fig. 4, element 4], by means of which the removed sample can be at least partially analyzed [col.1: lines 61-67; col. 2: lines 1-15], characterized in that the guide part comprises a contamination region [fig. 3, element 420; col. 7: lines 63-67; col. 8: lines 1-2; Examiner notes the cover is the only portion of the device that comes in contact with excrement] with a guide path for guiding the movable arm element [fig. 3, element 412; col. 4: lines 66-67; col. 5: lines 1-11], and also a clean region [fig. 3 and 4, element 414; col. 8: lines 3-8; Examiner notes that the holder does not come in contact with any excrement], in which a new sample carrier can be arranged partially next to the guide path [col. 4: lines 66-67; col. 5: lines 1-11; col. 5: lines 33-67; col. 6: lines 1-3].
Regarding claim 78, Hiruta further teaches arrangement consisting of a toilet, a urinal, or the like [col.1: lines 61-67; col. 2: lines 1-15].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Hiruta.
Regarding claim 70, Hiruta teaches a device for the on-site analysis of excrements, as disclosed above and a sensor unit [fig. 5, elements S1 and S2] and a release unit for releasing a used sample carrier from the movable arm element [col. 5: lines 12-24; col. 6: lines 4-25; Examiner notes that the remover mechanism acts as a release unit].
Although Hiruta does not explicitly teach a sensor unit, as seen looking in the axial retraction direction of the movable arm element, is arranged axially in front of a release unit, this would be obvious to a person having ordinary skill in the art when the invention was filed since Hiruta also suggests a remover mechanism is associated with the slider [col. 5: lines 12-24], and that the holder, which is connected to the slider contains the sensors [col. 6: lines 4-25]. Therefore, positioning the sensor unit in front of the release unit, would involve only routine skill in the art.  


Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Hiruta and in further view of Hall (U.S. Patent Application Publication 2018/0070926 A1).
Regarding claim 71, Hiruta teaches a device for the on-site analysis of excrements, as disclosed above
 However, Hiruta does not teach characterized by a sensor unit with a thermal sensor for detecting an excrement temperature, a body temperature, an excrement volume and/or an excrement volume flow.
Hall teaches characterized by a sensor unit with a thermal sensor for detecting an excrement temperature, a body temperature, an excrement volume and/or an excrement volume flow [par. 22 and 24].   
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Hiruta, to incorporate characterized by a sensor unit with a thermal sensor for detecting an excrement temperature, a body temperature, an excrement volume and/or an excrement volume flow, for detecting urine and triggering measurement devices, as evidence by Hall [par. 24].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE L ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571)272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PUYA AGAHI/Primary Examiner, Art Unit 3791